Title: To George Washington from Major General Horatio Gates, 23 November 1778
From: Gates, Horatio
To: Washington, George


  
    Sir—
    Boston 23d November 1778.
  
I had the Honour to receive Your Excellencys letter of the 14th Instant with The Resolve of Congress Inclosed; and am happy to have forwarded such Exact, & perfect good intelligence from Canada, as that, which I sent by Mr Dodge, & the Indian Sachem from Quebec; & that, by The Officers who came from Sorel, by Co’os; also General Bayleys, & Col: Bedels letters convey’d by Them.
I have concerted a plan with Monsieur Holker for Obtaining the best intelligence possible from Nova-Scotia, by that, & Other means, I doubt not I shall receive a True State of the Fortifications & Strength of The Enemys Army & posts in that peninsula; when it reaches my Hands I will immediately Transmit it to Your Excellency.
  From the Accounts received by Mr Dodge, & Others abovemention’d, so Exactly Corresponding, I have not the least doubt that the Enemys European Force in Canada, consists of between five, and Six Thousand Combatants; & that the Main Body, & General Haldimands 
    
    
    
    Head Quarters are for this Winter, at Sorel. Your Excellency will draw the Conclusion. I am Sir Your most Obedient Humble Servant

  Horatio Gates

